DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 02/25/2021.
Applicant’s cancelation of claim 17 is acknowledged and require no further examining.  Claims 1-16 and 18-23 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), and Veit et al. (7819621).
Regarding claim 1, Tischler et al. disclose a method of forming bundles of articles, the method comprising:
transporting individual articles (4) to an insert building station (see Figure 1 below) using a conveying system (5, 7), wherein the conveying system (5, 7) comprises a first conveyor (7);
moving a layer separation insert (3) to the insert building station using a second conveyor (5) different from the first conveyor (7);
individually locating the articles (4) within articles (4) receiving slots (see Figure 1 below) of a layer separation insert (3) using the conveying system (5, 7),
wherein each slot (see Figure 1 below) of the layer separation insert sequentially receives a single article forming a article layer of side-by-side articles; and
moving the layer separation insert (3) with the individual articles (4) from the insert building station (see Figure 1 below) to a bundle building station (see Figure 1 below) using the second conveyor (5) once the layer separation insert (3) is filled; and
stacking multiple articles layers including layer separation inserts (3) using the conveying system forming a bundle (see Figure 1 below), 

(Figure 1 and Column 2 lines 56-64, Column 3 lines 1-18, Column 4 lines 20-24) 
[AltContent: textbox (Insert Building Station )][AltContent: ][AltContent: textbox (Bundle Building Station)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slots)][AltContent: textbox (Tischler et al.)]
    PNG
    media_image1.png
    490
    328
    media_image1.png
    Greyscale

However, Tischler et al. do not disclose: the forming of bundles of glass articles; and the conveying system comprising a continuous conveyor belt including sectioned article retaining regions that are each sized and configured to retain a single glass article, and wherein the glass articles are released from the retaining region onto the separation insert.
Hayashi et al. a bundle (10) of glass tubes (P), wherein the each glass tube (P) is situated in a slot (the space between feature 22) of a layer separation insert (S) to form 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Tischler et al. by incorporating the glass tubes and layer separation inserts as taught by Hayashi et al., since such a modification would allow the method to be able to fulfill the need to bundle glass tubes, thereby making the method more versatile.
Cox et al. disclose an endless conveyor (62) comprising retaining regions (64) configured to receive a single article (51), wherein the endless conveyor (62) is configured to release a single article (51) from the retaining regions (64) into a slot (71) of a tray (70). (Figure 2 and Column 5 lines 10-16, 55-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified first conveyor of Tischler et al. by incorporating the conveyor as taught by Cox et al., since such a modification would allow the glass articles to be processed while being convoyed to the insert, thereby making the overall method more versatile.
Veit et al. disclose a conveyor system (3) comprising continuous conveyor belts (7), wherein the conveyor system (3) is configured to convey rob shaped articles (6), and wherein the continuous conveyor belts (7) comprises article retaining regions (between the plate-shaped elements 9). (Figure 3-4 and Column 3 lines 24-28, Column 8 lines 10-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor 
Regarding claim 5, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the step of wrapping the bundle with a plastic film. (Hayashi et al. – Page 2 paragraph 40)
Regarding claim 7, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the layer separation inserts (Hayashi et al. – S) comprise sidewalls (Hayashi et al. – 22) that separate the adjacent slots. (Hayashi et al. – Figure 2 and Page 2 paragraph 38)
Regarding claim 8, Tischler et al. disclose an apparatus for forming bundles of articles, the apparatus comprising:
a conveying system (5, 7) that transports individual articles (4) to an insert building station (see Figure 1 above), wherein the conveying system (5, 7) comprises a first conveyor (7);
an insert feed station (11) comprising a plurality of layer separation inserts (3), 
wherein the conveying system (5, 7) transports the plurality of layer separation inserts to the insert building station (see Figure 1 above),
wherein the conveying system (5, 7) is configured to individually locate the articles within article receiving slots (see Figure 1 above) of the plurality of layer separation inserts (3),

a bundle building station (see Figure 1 above) where the conveying system (5, 7) stacks multiple article layers including layer separation inserts (3) forming a bundle, the layer separation inserts (3) providing a barrier between adjacent articles (4) of each of the article layers,
wherein a second conveyor (5) different from the first conveyor (7) moves each one of the plurality of layer separation inserts (3) form the insert building station (see Figure 1 above) to the bundle building station (see Figure 1 above) once each one of the plurality of layer separation inserts (3) is filled.
(Figure 1 and Column 2 lines 56-64, Column 3 lines 1-18, Column 4 lines 20-24)
However, Tischler et al. do not disclose: forming bundles of galls articles; and the conveying system comprising a continuous conveyor belt including sectioned article retaining regions that are each sized and configured to retain a single glass article, and wherein the glass articles are released from the retaining region onto the separation insert.
Hayashi et al. a bundle (10) of glass tubes (P), wherein the each glass tube (P) is situated in a slot (the space between feature 22) of a layer separation insert (S) to form a glass article layer, and wherein multiple glass article layers are stack on each other to form the bundle (10). (Figure 1-2 and Page 2 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Tischler et al. 
Cox et al. disclose an endless conveyor (62) comprising retaining regions (64) configured to receive a single article (51), wherein the endless conveyor (62) is configured to release a single article (51) from the retaining regions (64) into a slot (71) of a tray (70). (Figure 2 and Column 5 lines 10-16, 55-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified first conveyor of Tischler et al. by incorporating the conveyor as taught by Cox et al., since such a modification would allow the glass articles to be processed while being convoyed to the insert, thereby making the overall apparatus more versatile.
Veit et al. disclose a conveyor system (3) comprising continuous conveyor belts (7), wherein the conveyor system (3) is configured to convey rob shaped articles (6), and wherein the continuous conveyor belts (7) comprises article retaining regions (between the plate-shaped elements 9). (Figure 3-4 and Column 3 lines 24-28, Column 8 lines 10-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor of Cox et al. by incorporating the continuous conveyor belt as taught by Veit et al. since such a modification would allow the conveyor to more flexible and easier to maintain.
Regarding claim 15, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the layer separation inserts (Hayashi et al. – S) comprise sidewalls 
Regarding claim 16, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the conveying system (Tischler et al. – 5, Cox et al. – 62) comprises a robotic lift assembly (Tischler et al. – 5) that stacks the multiple glass article layers.  (Tischler et al. – Column 3 lines 8-18)

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), and Veit et al. (7819621) as applied to claims 1 and 8 respectively, and further in view of reference Bliss (4765487).
Regarding claim 3, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the glass articles are in the form of glass tubes (Hayashi et al. – P). (Hayashi et al. – Page 2 paragraph 36)
However, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. do not disclose the step of detecting if any of the article receiving slots are unfilled.
Bliss discloses an article stacking system comprising a sensor (sensor fingers) configured to detect if a receiving region of a tray (102) is unfilled prior to stacking said tray. (Column 7 lines 64-66, Column 8 lines 4-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Tischler et al. by incorporating the step of detecting unfilled slots as taught by Bliss, 
Regarding claim 4, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Bliss disclose individually locating the glass tubes (Hayashi et al. – P) in multiple layer separation inserts (Hayashi et al. – S) using the conveying system (Tischler et al. – 5, Cox et al. – 62) forming a glass article layer of side-by-side glass tubes (Hayashi et al. – P).  (Hayashi et al. – Figure 1) (Tischler et al. – Column 4 lines 20-24) (Cox et al. – Column 5 lines 55-60)
Regarding claim 10, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the glass articles are in the form of glass tubes. (Hayashi et al. – Page 2 paragraph 36)
However, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. do not disclose a sensor for detecting if any of the article receiving slots are unfilled.
Bliss discloses an article stacking system comprising a sensor (sensor fingers) configured to detect if a receiving region of a tray (102) is unfilled prior to stacking said tray. (Column 7 lines 64-66, Column 8 lines 4-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Tischler et al. by incorporating the sensor for detecting unfilled slots as taught by Bliss, since such a modification would ensure that the layer separation inserts are filled, thereby making the overall method more reliable.
Regarding claim 11, Hayashi et al. disclose the layer of glass articles comprises multiple layer separation inserts (S).  (Figure 1)
.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), and Veit et al. (7819621) as applied to claims 1 and 8 respectively, and further in view of reference Arai (2012/0234714).
Regarding claim 6, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the claimed invention as stated above but do not disclose forming the bundle within a shipping container.
Arai disclose a forming a bundle within a shipping container (100), wherein bundle comprises multiple article layers separate by separation inserts (120). (Figure 2-3 and Pages 2-3 paragraph 45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Tischler et al. by incorporating the shipping container as taught by Arai, since page 1 paragraph 10 of Arai states such a modification would allow the shipping means of the bundle to be reusable.
Regarding claim 14, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. disclose the claimed invention as stated above but do not disclose the conveying system stakes the multiple glass article layers in a shipping container.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Tischler et al. by incorporating the shipping container as taught by Arai, since page 1 paragraph 10 of Arai states such a modification would allow the shipping means of the bundle to be reusable.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), and Veit et al. (7819621) as applied to claim 8 above, and further in view of reference Zelnick (3662512).
Regarding claim 12, Hayashi et al. disclose wrapping the bundle with a plastic film. (Page 2 paragraph 40)
However, Tischler et al. modified by Hayashi et al., Cox et al., and Veit et al. do not disclose a film supply and seal station that wraps the bundles with a plastic film.
Zelnick discloses an apparatus comprising: a seal station (26) that includes a film supply (30); and a heating station (28). (Figure 1 and Column 2 lines 19-28, 49-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Tischler et al. by incorporating the film supply, the seal station, and the heating 
Regarding claim 13, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Zelnick disclose a heating station (Zelnick – 28) that heats the plastic film (Zelnick – Column 2 lines 51-66)

Claims 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), Veit et al. (7819621), and Loevenich (2014/0245701).
Regarding claim 18, Tischler et al. disclose a method of forming bundles of articles, the method comprising:
transporting individual articles (4) to an insert building station (see Figure 1 above) using a conveying system (5, 7), wherein conveyor system (5, 7) comprises a first conveyor (7);
individually locating the articles (4) within articles (4) receiving slots (see Figure 1 above) of a layer separation insert (3) using the conveying system (5, 7),
wherein each slot (see Figure 1 above) of the layer separation insert sequentially receives a single article forming a article layer of side-by-side articles;
moving each layer separation insert (3) from the insert building station (see Figure 1 above) to a bundle building station (see Figure 1 above) using a 
stacking multiple articles layers including layer separation inserts (3) using the conveying system forming a bundle (see Figure 1 above), 
wherein the layer separation inserts providing a barrier between adjacent articles of each of the articles layers.
(Figure 1 and Column 2 lines 56-64, Column 3 lines 1-18, Column 4 lines 20-24)
However, Tischler et al. do not disclose: forming bundles of glass articles; and the conveying system comprising a continuous conveyor belt including sectioned article retaining regions that are each sized and configured to retain a single glass article, wherein the glass articles are released from the retaining region onto the separation insert, and do not disclose the step of stacking multiple bundles forming the palletized package.
Hayashi et al. a bundle (10) of glass tubes (P), wherein the each glass tube (P) is situated in a slot (the space between feature 22) of a layer separation insert (S) to form a glass article layer, and wherein multiple glass article layers are stack on each other to form the bundle (10). (Figure 1-2 and Page 2 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Tischler et al. by incorporating the glass tubes and layer separation inserts as taught by Hayashi et al., since such a modification would allow the method to be able to fulfill the need to bundle glass tubes, thereby making the method more versatile.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of Tischler et al. by incorporating the conveyor as taught by Cox et al., since such a modification would allow the glass articles to be processed while being convoyed to the insert, thereby making the overall method more versatile.
Veit et al. disclose a conveyor system (3) comprising continuous conveyor belts (7), wherein the conveyor system (3) is configured to convey rob shaped articles (6), and wherein the continuous conveyor belts (7) comprises article retaining regions (between the plate-shaped elements 9). (Figure 3-4 and Column 3 lines 24-28, Column 8 lines 10-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor system of Cox et al. by incorporating the continuous conveyor belt as taught by Veit et al., since such a modification would allow the conveyor to more flexible and easier to maintain.
Loevenich discloses a method of forming a palletized package of bundles (202), the method comprising the steps of: forming multiple bundles (202); and stacking the multiple bundles (202) forming a palletized package. (Figure 9 and Page 4 paragraph 36, 40)

Regarding claim 21, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Loevenich disclose the step of wrapping the bundle with a plastic film. (Hayashi et al. – Page 2 paragraph 40)
Regarding claim 23, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Loevenich disclose the layer separation inserts (Hayashi et al. – S) comprise sidewalls (Hayashi et al. – 22) that separate the adjacent slots. (Hayashi et al. – Figure 2 and Page 2 paragraph 38)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), Veit et al. (7819621), and Loevenich (2014/0245701) as applied to claim 18 above, and further in view of reference Bliss (4765487).
Regarding claim 20, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Loevenich disclose the glass articles are in the form of glass tubes. (Hayashi et al. – Page 2 paragraph 36)
However, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Loevenich do not disclose the step of detecting if any of the article receiving slots are unfilled.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Tischler et al. by incorporating the step of detecting unfilled slots as taught by Bliss, since such a modification would ensure that the layer separation inserts are filled, thereby making the overall method more reliable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over reference Tischler et al. (4541762) in view of references Hayashi et al. (2016/0221736), Cox et al. (5000905), Veit et al. (7819621), and Loevenich (2014/0245701) as applied to claim 18 above, and further in view of reference Arai (2012/0234714).
Regarding claim 22, Tischler et al. modified by Hayashi et al., Cox et al., Veit et al., and Loevenich disclose the claimed invention as stated above but do not disclose forming the multiple bundles within shipping containers.
Arai disclose a forming a bundle within a shipping container (100), wherein bundle comprises multiple article layers separate by separation inserts (120). (Figure 2-3 and Pages 2-3 paragraph 45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Tischler et al. by incorporating the shipping container as taught by Arai, since page 1 .

Allowable Subject Matter
Claims 2, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Amendments filed on 02/25/2021 have been entered.  Applicant’s cancelation of claim 17 is acknowledged and require no further examining.  Claims 1-16 and 18-23 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Hayashi et al. (2016/0221736) modified by references Tischler et al. (4541762), Cox et al. (5000905), and Veit et al. (7819621), Examiner finds the arguments not persuasive.
Applicant states:
Cox et al. do not disclose moving the layer separation insert with the glass articles from the insert building station to a bundle building station using the conveyor once the layer separation insert is filled.

Cox et al. is not relied upon for the teaching of a conveyor, different from the continuous conveyor belt, that moves the layer separation insert with the glass articles 
Tischler et al. is relied upon for the teaching of a conveyor system (5, 7) comprising: a first conveyor (7) configured to receive the article and transfer the article to the layer separation insert; and a second conveyor (5) configured to move the layer separation insert to the insert building station and move the layer separation insert from the insert building station to the bundle building station.  When modifying Tischler et al. in view of Cox et al., the conveyor system is interpreted to comprising a continuous conveyor with sectioned article retaining regions and a conveyor different from the continuous conveyor to move the layer separation insert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 20, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731